Dismissed and Memorandum Opinion filed January 24, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                    ____________

                                 NO. 14-11-00598-CR
                                   ____________

                           BICHNGA NGUYEN, Appellant

                                           V.

                         THE STATE OF TEXAS, Appellee


              On Appeal from the County Criminal Court at Law No. 4
                              Harris County, Texas
                                 Cause No. 5587
               Appealed from City of Houston Municipal Court No. 2
                   Trial Court Cause number 2010 TR 0924478


                           MEMORANDUM OPINION

      Appellant was convicted of speeding and assessed a fine of $65.00 in the City of
Houston Municipal Court. She appealed the conviction on the record to the County
Criminal Court at Law No. 2 of Harris County, Texas. That court affirmed the conviction
and appellant perfected an appeal to this court. We dismiss the appeal.

      A defendant may appeal to a court of appeals if she is convicted in a municipal court
of record and that conviction is affirmed by the county court. See Tex. Gov’t Code §
30.00027(a). However, such an appeal is permitted only if “the fine assessed against the
defendant exceeds $100.” Id. Because the fine in this case does not exceed $100, we
have no jurisdiction over the appeal.

       Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                            2